Case 8:20-mc-00127-JLS-JDE Document 38-1 Filed 01/07/21 Page 1 of 1 Page ID #:1872




                   STATE BAR OF TEXAS


   Office of the Chief Disciplinary Counsel

   January 06, 2021



   Re: Mr. Jeffrey R. Bragalone, State Bar Number 02855775


   To Whom It May Concern:

   This is to certify that Mr. Jeffrey R. Bragalone was licensed to practice law in Texas on November
   06, 1987, and is an active member in good standing with the State Bar of Texas. "Good standing"
   means that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal
   Education requirements; and is not presently under either administrative or disciplinary suspension
   from the practice of law.


   This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
   operation of rule or law.


   Sincerely,




   Seana Willing
   Chief Disciplinary Counsel
   SW/web




      P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
